Case 6:19-cr-00113-PGB-EJK Document 8 Filed 05/13/19 Page 1 of 4 PagelD 26

oo

UNITED STATES DISTRICT COURT OEE - 3
MIDDLE DISTRICT OF FLORIDA Coo
ORLANDO DIVISION 325 ¢
Pe qo
wo
UNITED STATES OF AMERICA 2
v. CASE NO. 6:19. II3-OKL- AOTBS
18 U.S.C. § 2252A(a)(2)

ERIC BALES 18 U.S.C. § 2422(b)

INFORMATION
The United States Attorney charges:
COUNT ONE
On or about November 12, 2018, in the Middle District of Florida, and
elsewhere, the defendant,
ERIC BALES
did knowingly distribute child pornography, that is, a visual depiction of a
minor engaging in sexually explicit conduct, that had been shipped and
transported using any means and facility of interstate and foreign commerce
and that had been shipped and transported in and affecting interstate and
foreign commerce by any means, including by computer.

In violation of 18 U.S.C. § 2252A(a)(2) and (b)(1).
COUNT TWO

From on or about October 1, 2018, through on or about November 15,

2018, in the Middle District of Florida, and elsewhere, the defendant,

 
Case 6:19-cr-00113-PGB-EJK Document 8 Filed 05/13/19 Page 2 of 4 PagelD 27

ERIC BALES,
using a facility and means of interstate commerce, that is, the Internet and a
cellular phone, did knowingly attempt to persuade, induce, entice, and coerce
an individual who had not attained the age of 18 years, to engage in sexual
activity for which any person could be charged with a criminal offense,
specifically, production of child pornography under 18 U.S.C. § 2251(a).
In violation of 18 U.S.C. § 2422(b).
FORFEITURE
1. The allegations contained in Counts One and Two are
incorporated hy reference for the purpose of alleging forfeiture, pursuant to the
provisions of 18 U.S.C. §§ 2253 and 2428.
2. Upon conviction of a violation of 18 U.S.C. §§ 2252A(a)(2), the
defendant shall forfeit to the United States, pursuant to 18 U.S.C. § 2253:

a. Any visual depiction described in 18 U.S.C. §§ 2251, 2251A,
or 2252, 2252A, 2252B, or 2260 of Chapter 110, or any book, magazine,
periodical, film, videotape, or other matter which contains any such visual
depiction, which was produced, transported, mailed, shipped, or received in
violation of Chapter 110;

b. Any property, real or personal, constituting or traceable to

gross profits or other proceeds obtained from such offense; and

 
Case 6:19-cr-00113-PGB-EJK Document 8 Filed 05/13/19 Page 3 of 4 PagelD 28

Cc. Any property, real or personal, used or intended to be used to
commit or to promote the commission of such offense or any property
traceable to such property.

3. Upon conviction of a violation of 18 U.S.C. § 2422(b), the
defendant shall forfeit to the United States, pursuant to 18 U.S.C. § 2428:

a. any property, real or personal, that was used or intended
to be used to commit or to facilitate the commission of such violation; and

b. any property, real or personal, constituting or derived from
any proceeds that such person obtained, directly or indirectly, as a result of
such violation.

4. The property to be forfeited includes, but is not limited to, the:
following: an iPhone 8 (serial #F4GvJG72JC6C) and a 2009 Apple laptop
(serial #W89Z85EZ642).

5. If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
person;

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be
Case 6:19-cr-00113-PGB-EJK Document 8 Filed 05/13/19 Page 4 of 4 PagelD 29

subdivided without difficulty;
the United States shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 2253(b) and 28 U.S. C. §

2461(c).

MARIA CHAPA LOPEZ
United States Attorney

By: KA, KL

Brandon Bayliss” C’
Assistant United States Attorney

By: faa Cd)

Sara C. Sweeney
Assistant United States Attorney
Deputy Chief, Orlando Division

 
